Title: From George Washington to Robert Morris, 2 May 1788
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon May 2d 1788

Permit me to assure you in unequivocal terms, that the proposed visit of Mrs Morris, and such parts of your family as are mentioned in your letter of the 29th Ulto will give sincere pleasure at Mount Vernon—Mrs Washington and myself only wish that you had not confined it to Miss, and the two Mr Morris—of this I have taken the liberty to inform Mrs Morris in a letter; hoping that she may find it convenient to bring the other parts of your family along with her—I hope you will not (tho’ you are silent on the head) let us not want the pleasure of your Company to make the party perfectly happy.
On the safe arrival of your Sons I heartly congratulate you as I hope I may do on the recovery of your finger from the severe blow we are told it received in your tour to Norfolk—Mrs Washington Joins me in every good wish for you—& with Sentiments of very great esteem and regard I am Dear Sir &c.

Go. Washington

